 INTERNATIONAL VAN LINESInternationalVan LinesandTeamstersandWarehousemen,Local381,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen,andHelpers of America. Case31-CA-855June 30, 1969DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOn November 20, 1968, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in certain unfair labor practices andrecommendingdismissalof the complaint in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in this case, including the TrialExaminer's Decision and the exceptions and briefs,andadoptstheTrialExaminer'sfindings,conclusions and recommendations only to the extentconsistent herewith.1.TheTrialExaminer found that certainstatementsmade by Johnny McEwan, son ofRespondent'spresident,onseveraldifferentoccasions were not violative of Section 8(a)(1) of theAct.Contrary to the Trial Examiner, and for thereasons detailed hereafter,we find that certainremarks made to employees by Johnny McEwan oncompany premises were violative of the Act.David Dicus testified that around September 1'while he,Robert Vasquez, and Jimmy Weaver,employees at the warehouse, were unloading a truck,Johnny McEwan said, "if the Union did come in,that our fishing trips wouldbe gone.We wouldnever have any more.."Employees Vasqueztestified that Johnny came in and "asked us, heheard that we were joining the union."WhenVasquez answered in the affirmative, Johnny saidthat "we should not, that his dad had said if weshould join the union, that it [sic] is going to takeallour benefits and rights, and he was going towork our . . ." Vasquez'versionof this conversationnotonlysuppliesthecontext inwhich theconversation took place but also attributes thecoerciveremarkstoJohnny'sfatherandRespondent's president,Robert McEwan. The latterdid not deny making such remarks tohis son.353Such remarks were uttered on the heels of aninquiry into the union sympathies of the employeesand clearly identified Johnny's interest with theinterests of his father and Respondent.' In view of asimilar statement made to employee Richard Dicusby Johnny's father,' we find that Johnny, in makingthe remarks and attributing them to his father, wasactingas a conduit for his father and therebycoerced and interfered with the employees' exerciseof their Section 7 rights. Accordingly, we concludethat in these circumstances the remarks uttered byJohnny McEwan violated Section 8(a)(1) of the Act.2.TheTrialExamineralsofoundthatRespondent did not violate Section 8(a)(3) bydischargingand refusing to reinstate strikingemployees Manuel and Robert Vasquez and RichardDicus and by refusing to reinstate striking employeeSalvidor Casillas.We disagree.TheUnionwasattemptingtoorganizesimultaneously the employees of all or almost all ofthe van and storage companies in the Santa Mariaarea, including the Respondent. It is clear that theUnion had by September 11 secured authorizationcards from a majority of Respondent's employees inan appropriate unit of Respondent's employees butdidnotmake a demand on Respondent forrecognition.Instead,theUnionfiledarepresentation petition with the Board on September21limitedtosuchunit.Unionmeetingsofemployees of all the area companies were held onOctober 2 and 3 and thereafter a strike andpicketing commenced at Respondent's premises onOctober 4. One of the picket signs carried thelegend,"Unfair to Teamsters Union Local 381,"and underneath, "No elections.Why." On October5Respondent sent identical telegrams to employeesManuel and Robert Vasquez and Richard Dicus,stating,"For failure to report to work as directed at7 a.m. on Wednesday, October 4, 1967 you arebeing permanently replaced."RobertMcEwan testified that the strikers hadbeen replaced as of October 5 by Harold Mitchell,GaryHoffman,BlaineBurlington,YsmaelContreras, and Don Cross. However, the recordshows, and the Trial Examiner found, that thesewere temporary replacements.4 Subsequently, thestriking employees made requests for reinstatement.RobertMcEwan admitted in his testimony that in'Unless otherwise indicated,all dates refer to eventswhichoccurred in1967.'For similar reasons,we haveexcluded from bargaining units thechildren of individuals who have substantial stock interestsin closely heldcorporations. SeeFoam RubberCity 2 of Florida, Inc., d/b/a Scandia,167 NLRB No. 81.'Dicus testified that on October 3 Robert McEwan told him,"If theunion gets in here,we cannot have fishing trips and picnics and Christmasbonuses."McEwan admitted that he mentioned fishing trips,barbecues,and picnics but testified that these benefits were discussed in connectionwith the effect unionization would have on Respondent's abilityto continuesuch benefits.The replacements workedforRespondenton Thursday, October 5,Theyformerly worked for Robert McEwan's brotheratMercury Van &Storage but were being laid off asof October 5, the end of Mercury's pay177 NLRB No. 33 354DECISIONSOF NATIONALLABOR RELATIONS BOARDthe latter part of November employee SalvidorCasillas came to his office and told him that hecould not stay out on strike like the other men whohad wives working and that he had to go back towork. Casillas asked to be placedon an"availabilitylist."`Contrary to the Trial Examiner's findings, therecordshows further,andwe find, that onDecember 12 Manuel and Robert Vasquez andRichard Dicus made unconditional offers to returnto work but were refused.'The Trial Examiner viewed the General Counsel'sevidenceasestablishingan industrywide strikebeginning on October 4 which was allegedly causedby the Union's secretary-treasurer, Ben Sanders,announcingat the October 2 and 3union meetingsthat Respondent and othervan lineshad withdrawntheir consent to an election.'Sanders also testifiedthat another reason for the strike was the dismissalof employees from other companies.'periodAlthough Respondent's pay period began on October 5, the menwere carried onMercury'spayrollfortheday they worked forRespondent.Indeed,there is no evidence that any of the men worked forRespondent on the remaining days of its pay period which ended OctoberI I or that Mitchell and Cross performed any further work for Respondentthrough the pay period ending November 29Moreover,through the payperiod ending November 29,Contreras was carried on Respondent'spayroll only for the pay periods ending October 18 and 25. Burlingtonworked only during the pay period ending October 25,and Hoffman firstappeared on Respondent's payroll during the same pay period'Based on the foregoing testimony,we find that Casillas made anunconditional application for reinstatement in November 1967.The Trial Examiner inadvertently refers to the date as December 21.'Principally because there was no foundation established on the record tosupport the fact that Respondent had even consented to an election, letalonewithdrawn such consent,theTrialExaminer discredited thistestimony and characterized it as"a fabrication by Sanders to give asemblance of excuse for his arbitrary and precipitate conduct in calling thework stoppage."It appears that the Trial Examiner was persuaded to thisconclusion by the testimony of employee Richard Dicus who testified thatat the October 3 meeting the van line situation was discussed in generalbut Respondent was not mentioned by name at any time.In discrediting Sanders'testimony,the Trial Examiner appears to havefocused on the issue whether the Respondent's withdrawal of consent wastrue or false The General Counsel took the position at the hearing,as wellas in its brief,that the truth or falsity of the assertion was irrelevant,stating that the testimony was being adduced only for the purpose ofestablishing the basis for the Union's decision to strike.As such testimonywould tend to establish an economic motivation for the strike,we findmerit in this contention.Moreover,insofar as the Trial Examiner discreditsSanders'testimony on the basis of Dicus' apparent denial that Respondentwas mentioned by name at the October 3 meeting, the Trial Examinerleaves the erroneous impression that the General Counsel induced Dicus tomodify his testimony through leading questions on redirect examination.The record shows,however, that Dicus testified on cross-examination thathe left the meeting early and Respondent'sname might have beenmentioned after he left.Indeed,Casillas,who did remain until the end ofthemeeting,corroborated Sanders'testimony that there was discussionconcerning the withdrawal of consent to an election by three van lines,including Respondent,and that this news precipitated the strike.Casillastestified"we lust decided, well,theydon't want to consent to an election.We are going to go on strike,and we all started making picket signs thatnight."This testimony is consistent with the admitted fact that anindustrywide strike occurred on the following day and with the "Noelections.Why." legend that appeared on one of the picket signs'The Trial Examiner restricted the evidence to events which pertainedonly to Respondent,notwithstanding evidence tending to show thatdecisions at the union meetings were made by and for employees of all thevan and storage companies.Indeed,the General Counsel's rejected offer ofproof indicates that the strike and picketing began on September 27 at thepremises of another employer,Coast Delivery Service,because it hadWhile the record evidence supports a finding thatone of the objects of the strike was to bring pressureon Respondent to agree to a consent election,' weneed not predicate our disagreement with the TrialExaminer's conclusionson such evidence. For evenaccepting the Trial Examiner's premise that thestrikewas at best aimed at seeking immediaterecognition of the Union, a finding which is clearlysupported by the record, there is nothing unlawfulor against public policy in employees striking forsuchpurposewhen no other union has beencertified."Moreover, the strike does not lose theprotection of the Act merely because the Union didnot present beforehand a specific demand upon theRespondent for recognition. The Supreme Court hasstated unequivocally that the language of Section 7is"broad enough to protect concerted activitieswhether they take place before, after, or at the sametime" a demand is made." Nor are we hereconcernedwith the reasonableness of or thejustification for thedecisionto strike. It is settledlaw that the wisdom or unwisdom of a strike, thejustification or lack of it, does not alter its status asa protected activity." Accordingly, we conclude thaton and after October 4, Respondent's employeeswere economic strikers who retained their status asemployees until such time as they were permanentlyreplaced.We turn now to a consideration of the legal effecton the status of the strikers of Respondent'stelegrams of October 5."While these wires arecouchedinlanguageindicatingthatthethreeemployees to whom they were addressed were beingpermanently replaced, their clear import is that theywere being discharged for not working; i.e., forengagingin a strike.Moreover, as found by theTrial Examiner, at the time the wires were sent onlytemporary replacements had been hired. Indeed, theRespondent neither contended nor does the recordshow that the strikers were replaced by newemployeesotherthan those whom the TrialExaminer found to be temporary replacements. Inthese circumstances, we conclude that Respondent,by sending these wires, intended to and diddischarge employeesManuel and Robert Vasquezallegedly discharged employees for union activity, and that the decision tostrike this employer and any other employer who similarly dischargedemployees for union activity was made at a general union meeting onSeptember 26. While the exclusion of this background evidence was nothelpful in developing a well-rounded record,we conclude its exclusion wasnot prejudicial'A stoke to bring pressure on an employer to agree to a consent electionis not unlawful or against public policy.New OrleansRooseveltCorp,132NLRB 248; PhdanzOldsmobile, Inc.,137 NLRB 867, 869."Philanz Oldsmobile,Inc., supra,869"N.L.R.B.vWashingtonAluminumCo,370 U.S. 9, 14. However,prior to striking the Union had, as previously indicated,filed a petitionlimited to Respondent's employees and copies of such petition had beenserved upon the Respondent which thus knew the Union claimed torepresent its employees."N.L.R.B v. MacKayRadio andTelegraphCo., Inc., 304 U S. 333,344."As the Trial Examiner found that the strike was unprotected, he didnot reach this issue. INTERNATIONAL VAN LINESand Richard Dicus for engaging in a strike andthereby violated Section 8(a)(3) and (1) of the Act.The discharge of the aforesaid employees, whichhad the natural effect of tending to prolong thestrike,convertedwhat had commenced as aneconomic walkout into an unfair labor practicestrike."'Accordingly,Respondent further violatedSection 8(a)(3) and (1) of the Act by refusing toreinstate,upon their unconditional applications,Salvidor Casillas,Manuel and Robert Vasquez, andRichard Dicus.3.The General Counsel contends that the Unionrepresented a majority of Respondent's employees inan appropriate unit, and we agree that a unit of allof Respondent's employees with the usual exclusionsisanappropriate unit." The record shows that onSeptember 21, the date the Union filed its petitionfor representation with the Board, the unit consistedof six full-time and part-time employees who wereeligibletoselectacollective-bargainingrepresentative.16 As found by the Trial Examiner, allof these employees exceptWeaver had signedauthorization cards by September 11. AlthoughPoncetta was apparently discharged for cause onOctober 2, we find that the Union still represented amajorityofRespondent'semployeeswhenRespondent discharged three union adherents onOctober 5.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,we shall order it toceaseanddesisttherefromand take certainaffirmative action to effectuate the policies of theAct.Having also found that the Respondent unlawfullydischarged employees Manuel and Robert Vasquezand Richard Dicus and that the striking employeesbecame unfair labor practice strikers, we shall orderthe Respondent to reinstate,or offer immediate andfull reinstatement to,Manuel and Robert Vasquez,RichardDicus,andSalvidorCasillas to theirprestrike or substantially equivalent jobs with all ofthe rights and benefits they would have accumulatedbut for the discrimination against them, discharging,ifnecessary,anystrikereplacements.TheRespondent shall also be required to make wholethe above-named employees for any losses they mayhave suffered as a result of the Company's failure to"CoastRadio Broadcasting Corporation d/b/a Radio Station KPOL,166 NLRB No. 72."As Respondent'sbusiness is seasonal and a number of part-timeemployees are hired in the peak season (July-September), all regularpart-time employees who worked or will work a minimum of 15 days inthe 3-month period from July to September are includible in the unitMotor Transport LaborRelations,Inc.,139 NLRB 70."Included in the unit were Richard and David Dicus,Manuel andRobert Vasquez,Jimmy Weaver, and David Poncetta. Johnny McEwan isexcluded from the unit because he is the son of Respondent's president andtheRespondent is a closely held corporation.Foam RubberCity 2 ofFlorida,d/b/a Scandia, supra355reinstatethembeginning5daysaftertheirunconditional applications for reinstatement andcontinuing until the date of their reinstatement. AstherecorddoesnotclearlyestablishwhetherSalvidorCasillaswas a full-time or part-timeemployee,resolutionofhisstatusandhisconcommitant benefits under this decision will bedeferred to the compliance stage of this proceeding.Any backpay due will be determined inaccordance with the formula set forth in F.W.WoolworthCompany,90NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.HavingconcludedthatRespondent,bydischargingManuel and Robert Vasquez andRichardDicus on October 5, engaged in unfairlabor practices violative of Section 8(a)(3) and (1),we are further persuaded that such conductdemonstrates thatRespondenthadcompletelyrejected the collective-bargaining principle and itsviolationscouldonlyhave had the effect ofdestroying conditions needed for a fair election." AstheUnion did reresent a majority of the employeesin an appropriate unit prior to the discriminatorydischarges, we conclude that only a bargaining ordercan adequately restore as nearly as possible thesituationwhich would have existed but for theRespondent's unfair labor practices." Accordingly,we shall order Respondent, upon request, to bargainwith the Union in the unit herein found appropriate.CONCLUSIONS OF LAW1.The Respondentis engagedin commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.The Union has been at all material times thestatutory bargaining representative of Respondent'semployees in the following appropriate unit forcollectivebargaining:all full-time employees and allregularpart-timeemployeesemployedattheEmployer's SantaMaria,California,operations,excludingofficeclericalemployees, guards, andsupervisors as defined in the Act.4.By dischargingManuel and Robert Vasquezand Richard Dicus because they participated in theOctober 4, 1967, strike, the Respondent has engagedin and is engagingin unfair labor practices withinthe meaningof Section 8(a)(3) and (1) of the Act.5.The strike which commenced as an economicstrike on October 4, 1967, was prolonged by theCompany'sunfairlaborpractices,andwasconverted on October 5, 1967, into an unfair laborpractice strike."The Maxwell Company,164 NLRB No. 97."While the Union made no formal demand on Respondent forrecognition,such a demand is not a prerequisite to our granting abargaining order in these circumstances.WesternAluminumof OregonIncorporated,144 NLRB 1191, 1192;L. B. Foster Company,168 NLRBNo 15. 356DECISIONSOF NATIONALLABOR RELATIONS BOARD6.By refusing to reinstate Salvidor Casillas,Manuel and Robert Vasquez, and Richard Dicus,after their unconditional application,Respondentviolated Section 8(a)(3) and (1) of the Act.7.By threatening employees with reprisals andloss of benefits if they should join the Union, theRespondent has engagedin and is engagingin unfairlabor practices within the meaning of Section 8(a)(1)of the Act.8.The unfair labor practices enumerated aboveare unfair labor practices affecting commerce withinthe meaningof Section 2(6) and (7) of the Act.9.Respondent has not violated the Act in respectsnot foundherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,InternationalVan Lines, Santa Maria, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with reprisals and lossof benefits if they shouldjoin a union.(b)Discouragingmembership in Teamsters andWarehousemen,Local381,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen, and Helpers of America, or in anyother labor organization, by discharging or in anyothermanner discriminating against strikers inregard to hire or tenure of employment or any termor condition of employment.(c)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof the right of self-organization,to form labororganizations,to join or assist Teamsters andWarehousemen,Local381,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen, and Helpers of America, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, andto engage in concerted activities for the purpose ofmutual aid or protection as guaranteed in Section 7of the Act, and to refrain from any and all suchactivities, except to the extent that such right maybe affected by an agreement requiring membershipinalabororganizationasaconditionofemployment as authorized in Section 8(a)(3) of theAct,asmodifiedby the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabororganization,as the exclusive bargainingrepresentative of all its employees in the aforesaidappropriateunit,19with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b)Offer to Manuel Vasquez, Robert Vasquez,Richard Dicus, and Salvidor Casillas immediate andfull reinstatement to their former or substantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges, dismissing, ifnecessary, any employees hired subsequent to thedischarges of October 5, 1967.(c)Make wholeManuelVasquez,RobertVasquez, Richard Dicus, and Salvidor Casillas forany losses they may have suffered because of thediscrimination against them, in the manner set forthin the section herein entitled "The Remedy."(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary for determination oftheamount of backpay due and the rights ofreinstatement under the terms of this Order.(e)Notify any of the above-named employeespresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(f)Post at its offices in Santa Maria, California,copies of the attached notice marked "Appendix.""Copies of such notice, on forms provided by theRegional Director for Region 31, after being signedby an authorized representative of Respondent, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonablestepsshallbe taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(g)Notify the said Regional Director, in writing,within 10 days from the date of this Decision, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesunfair labor practices not found herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLaborRelations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOTthreaten our employees with reprisalsand loss of benefits if they should join a union.WE WILLNOT discourage membership in TeamstersandWarehousemen,Local381,International"Described in paragraph number3 of the Conclusions of Law."In the event that this Order is enforced by a decreeof a United StatesCourt of Appeals,there shall be substitutedfor thewords "a Decision andOrder"thewords"aDecree of the United StatesCourt of Appeals,Enforcing an Order " INTERNATIONAL VAN LINES357Brotherhood of Teamsters, Chauffeurs, Warehousemen,andHelpers of America, or in any other labororganization,by discriminating in any manner againstemployees because they strike orengage inany activityprotected by the National Labor Relations Act.WE WILL NOTinany other manner interferewith,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form,join,or assistTeamsters and Warehousemen, Local 381, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen,andHelpersofAmerica,oranyotherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent permitted by the provisos in Section 8(a)(3) ofthe Act.WE WILL,upon request,bargain collectivelywithTeamsters and Warehousemen,Local 381,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen,and Helpers of America,as the exclusive representativeof all employees in the appropriate unit described belowand embody all understandings reached in a signedagreement.The appropriate unit is:All full-time employees and all regular part-timeemployees employed at our Santa Maria,California,operations,excludingofficeclericalemployees,guards,and supervisors as definedin the Act.WE WILL offertoManual Vasquez,Robert Vasquez,Richard Dicus, and Salvidor Casillas immediate andfullreinstatement to their former or substantiallyequivalent positions,without prejudice to their seniorityor other rights and privileges,dismissing,if necessary,any employees hired after the dischargesof October 5,1967.WE WILL make whole Manuel Vasques, RobertVasquez, Richard Discus, and Salvidor Casillas for anylossestheymay have suffered because of thediscrimination against them.WE WILL notify the above-namedemployees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended,after discharge from the Armed Forces.INTERNATIONAL VAN LINES(Employer)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywiththeBoard'sRegionalOffice,BartlettBuilding,215WestSeventhStreet,LosAngeles,California 90014, Telephone 213-688-5801.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DOYLE,Trial Examiner:Thisproceeding, withthe parties represented by the persons named above, washeard byme at Santa Maria,California, on April 3, 4,11, 1968, on complaint of the General Counsel and answerof the Respondent.'The complaint dated November29, 1967,was based ona charge filed by the Union on October12, 1967.2 Thecomplaint alleged in substance that the Company hadviolated Section 8(a)(1) and(3) of the Act by (1) thediscriminatory discharge of four employees named, SalCasillas,Richard L. Dicus,Manuel Vasquez,Sr.,andRobert Vasquez because they had engaged in protectedunion activities and (2)by certain coercive conduct ofcompany supervisors which is described hereinafter.In its duly filed answer the Company denied thecommission of any unfair labor practices but admittedcertainallegationsconcerningthenatureoftheCompany's business and the Union.At the hearing,counsel for the parties were affordedfullopportunitytobeheard,toexamineandcross-examine witnesses,to introduce evidence bearing onthe issues,to argue the issues orally upon the record andto file briefs and proposed findings.The General Counseland counsel for the Company have filed briefs which havebeen carefully considered.Upon the entire record in the case and upon myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OFTHE COMPANYThe pleadings and a stipulation of the parties at thehearing establish that the Company is a Californiacorporation with a warehouse in Santa Maria,California.TheCompanyisengaged in the transportation ofhousehold goods by motor vehicle. During the past yearthe Company in the course and conduct of its truckingoperations within the State of California derived grossincome in excess of$50,000 from operations performedpursuantto contractsor arrangementswith Republic VanLines,and other corporations which engage in theinterstate transportation of household goods.During the year prior to the issuance of the complaintRepublic Van Lines, derived revenues valued in excess of$50,000 for and from the transportation of householdgoods in interstate commerce between the different statesof the United States.It is found,therefore,that the Company at all timesmaterialhereinhasbeenan employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe pleadings and a stipulationof the parties at thehearing establish and I find,that the Unionat all timesmaterial herein has been a labor organizationwithin themeaning of Section2(5) of the Act.'In this Decision InternationalVan Lines is referred to as the CompanyortheRespondent;TeamstersandWarehousemen,Local381,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpers ofAmerica, as the Union; the General Counsel ofthe Board andhis representativeat the hearing as the General Counsel; the NationalLaborRelationsBoard astheBoard; and the LaborManagementRelations Act,as amended,as the Act.'Alldates in this Decisionare in theyear 1967 unless specifiedotherwise 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe IssuesAt the hearing the General Counsel claimed(1) that theevidenceestablishedthattheUnionbegananorganizational campaign among theComany's employeesand that becauseof the Company's unfair labor practicesthe employeesof the Companyengaged in an unfair laborpractice strike,during which the four employees namedabove were discharged because they engaged in the saidstrike and other protected union activities.The GeneralCounsel claimed that the alleged discharges were designedto underminethe Unionand to destroy its majority in anappropriate unit.He also contended(2) that the Companyhad violatedSection 8(a)(1) of the Actby (a) threatening its employeeswith loss of economic benefits or detrimental reprisals, iftheyassistedtheUnion,and (b)by interrogatingemployeesconcerningtheirunionmembership andactivities,and (c)by creatingthe impression that theCompany keptthe union activities of the employees undersurveillance.The Companyat the hearing contended that the strikeof employees whichoccurred on October4, 1967, was notan economic strike;that it occurred without notice orwarning and without prior demand for recognition madeby the Unionupon the Company;and that the strike wasneither caused nor prolonged by any unfair labor practiceson the partof the Companyand that the namedemployees were lawfully replaced in the course of thework stoppage.The Companydenied that any of itsofficershad committed any acts which attempted tointerfere,restrain,or coerce its employees.Undisputed Facts in Backgroundof ControversyAs noted previously,theCompanyengages in thebusiness of moving household goods by motor van. Itsplace of business is located in Santa Maria, California,and a large portion of its moving business is derived fromthemovement of personnel,both civilian and military,into and out of VandenbergAir ForceBase which is inthe area.The Companyis a corporation with its stock owned bytwo brothers;Robert L.McEwan owns 30 percent of thestock,is the company president and the active head of thebusiness at Santa Maria.John R. McEwan,Jr., owns 70percent of the stock,but has his own business in SouthernCalifornia and did not participate in the direct events ofthis controversy or testify.Two otherMcEwans participated in these events, one isthe father of the owner-stockholders,by name,John R.McEwan,Sr.,and the other is the sonofRobert L.McEwan,by name,John G.McEwan.It is alleged in the complaintthat John G.McEwanwho is approximately17-18 years ofage and is a divinitystudent attending a seminary at Concordia,Missouri, andwho worked during the summer fortheCompanycommitted unfair labor practices.In order thatthis boymay not be confused with his elders, he will be referred toherein as "Johnny McEwan."It is undisputed that the Company bought its businessas a going concern fromone, A. J. Smith, in July 1967,and during that monthJohnR.McEwan,Jr., took overits active control.It is likewise undisputed that around the last of August1967 the Unionbegan an organizing campaign among theemployees ofallthe van andstorage companieslocated inand around Santa Maria,California.This organizationalcampaignwas directed by Ben H.Sanders,thesecretary-treasurerof the Union,who testified in theproceeding.It is conceded by the counsel for all partiesthat the organizational activity of the Union extended toapproximately 23 individual companies who were ownedby 10 or 11 separate employers.It is likewise concededthat the Company isa singleemployer and that theCompany isnot amember of any employers associationofmoving companies,van lines or other employers.Indeed,it is conceded that in the Santa Maria area nogroup or association of van-line employers exists. It islikewise undisputed and conceded that while the Union'sorganizationalactivitiesweredirectedtonumerousemployers,each employer was organized as a singleemployer unit and when the Union sought certification ofrepresentatives,it sought certification for the employees ofsingle employers;thus,when the Union filed a petition forcertification in Case 3l-RC-666 on September21, 1967, itnamed this employer as International Van Lines andasked for certification of a unit composed of, all truckdrivers,packers,traders,orderfillers,checkers,warehousemen, loaders,and helpers,etc., of the Companyat its Santa Maria,California location.The petitionstated that the Company employed five men in theappropriate unit which the Union proposed.The OrganizationalEfforts of the Union As Regardsthe CompanyIt is undisputed that in the course of its generalcampaign in the Santa Maria areathe Unionexperiencedsome success in recruitingmembershipfromtheemployeesof the Company. Of the Company's personnelRichardL.Dicus,Robert Vasquez, and Manual A.Vasquez,and David Dicus signed authorizationcards forthe Union on August23, and David Poncettasigned anauthorization card on September 11.On September21,George A. Pappy, Esq., of the lawfirm of Brundage and Hackler as attorneyfor the Unionfileda petitionwithRegion 31 of the Board(Los Angeles,California)requesting certification of representative in theappropriate unit of theCompany'semployees at SantaMaria,California. This petitionstated thatthe number ofemployeeswas five,and that the Union represented morethan 30 percent of the employees in the proposed unit.The StrikeWithout Demand for Recognition,Without Notice to the Company,and while BoardAction was PendingThe petition filed on Thursday, September 21, wastransmittedby theRegionalOffice byregular mail fromLos Angeles and receivedby the Companyon September25, the following Monday.The strike of the employees ofthe Companyandall other van linesin thearea occurredon October4, some nine days later.It is undisputed thatalthough the Union had secured authorizationcards offour employees on August23, and of a fifth employee onSeptember 11, it hadnotpriorto the date of the strike,demanded recognitionof the Company or told theCompany thatitclaimed to representtheCompany'semployees,or offered to the Company to prove itsmajority by a showing of authorizationcards to eithercompany officials or to a thirdparty whomight determinetheirauthenticity;nor did theUnion checkthe cardsagainst anypayrollof the Company or request theCompany to provide any payroll records forthe purposeof verifying its claimed majority. INTERNATIONAL VAN LINES359Thus, the only claim of majority status or request forrecognition transmitted to the Company is that containedinferentially in the transmittal of a copy of the Union'spetition from the Board to the Company, with the Board'snoticethatarepresentationproceedinghadbeeninstituted.Thus, having received notice from the Board of thepending proceeding the Company awaited action by theBoard.With this the prevailing state of affairs, the Unionstruck the Company and all other van lines in SantaMaria on October 4.The Undisputed Cause of the Work StoppageBenH.Sanders, secretary-treasurerof the Uniontestifiedas to the Union's reasons for striking theCompany. Calledas a witnessby the General Counsel, hetestified that a meeting was held ofallemployees ofallthe vanlines inthe Santa Maria area on October 2.Sanders testified that he announced to the "membersattending themeeting that some companies, includingInternational Van Lines, had withdrawn their consent toan election, and we were going to have time - wanted tohave time to check it out to make sure that it was right "Itwas then agreed by union adherents present thatanothermeeting would be held the next evening. At thismeeting, Sanders, "announced to the employees attendingthemeeting that we had checked with our legal counseland found that International Van Lines and other vanlines that we had filed elections on and the companies thathad consented to an election had withdrawn their consentfor an election."In the discussion that followed, it was decided to strikeInternational Van Lines and all other van lines.On cross-examination, Sanders admitted that he did notknow, if any documents consenting to an election hadbeen filed with the Board by the Company; nor had heany knowledge that the Company had consented to anelection either verbally or in writing. Sanders said that hehad calledunion counsel inLosAngeles,who toldSanders that he (counsel) had called the Regional Officeof the Board andsomeone therehad told him (counsel)that some person hadgoneto the Regional Office and"withdrawn all the consents to the elections on the threepetitions that had been filed."Itshould be noted at this point that the GeneralCounsel failed to prove in this entire case that (1) anywritten or verbal, formal or informal consent to election,was ever givenby the Company to the Union or to theBoardor (2) ever withdrawn by the Company. Undisputedevidence offered by the Company is to the effect that noconsentwas ever given and no consent was everwithdrawn. As stated previously, at this point in time theCompany was awaiting action by the Board on theUnion's pending representation proceeding.On redirectexamination,theGeneral Counsel askedSanders if the erroneous "withdrawl of consent" was theonly reason for placing pickets at International Van Lines.InanswerSanders said, "The other reason,otheremployeesfromothercompanies were being dismissed."On the morning following the second meeting theUnion picketed the premises of the Company and allother van lines in the Santa Maria area.Richard Dicus, one of the union adherents who wascalled as a witness for the General Counsel testified thatwhen he arrived at the Company's warehouse on October4 he was surprised to see pickets patrolling in front of theplace.He did not know these men; they were notemployees of the Company, but he thought they wereemployees of some other van line in the area. Meador, theoffice manager of the Company came to the office door atthatpoint and Dicus asked him, "What goes here?"Meador replied that he didn't know, and went back intothe office. A few minutes later Robert McEwan drove upto the office and went inside. In a moment or two hecame out with a cup of coffee in his hand and Dicus saidto him, "Where is your union contract?" McEwan saidthat he had notseen a unioncontract. Then Dicus saidthat the men had been told at the union meeting and bythe pickets that the Company's consent to an election hadbeen withdrawn, and all that the men wanted was achance to vote for it or against the Union. McEwanreplied that he had not withdrawn any consent to anyelection and looked very surprised. Dicus then suggestedthat if he were permitted to call theunionoffice that theUnion would send a contract over to McEwan in about 10minutes.At that point McEwan replied, "Hell, no. I'mnot signing anything," and went back into the office.Later in his testimony, Dicus stated most positivelyseveral times that at the meeting on the evening ofOctober 3, the persons at the meeting discussed the vanline situationingeneralbut did not mention InternationalVan Lines by name at any time. However, on redirectaftersome prompting by leading questions,Dicusexplained that he left the meeting early and InternationalVan Linesmighthave been mentioned at the meetingafter he left.Dicus said that on the morning of October 4 when hearrivedat the picket line, the picketing was beingconducted by two men with whom he was not acquainted.Presentatapproximately this time were employeesManual Vasquez, Sal Casillas, Robert Vasquez, and someothermen with whom he was not acquainted. Heexplained that the Company had a large movement ofoffice equipment planned for that day, so there wereadditional, casual workers ordered for this large officemove.Itwas stipulated by counsel for the parties that thepicket signs carried by the men had at the top the word"Picket" and on the next line "Unfair to TeamstersUnion Local 381." In addition to this uniform top portionof the picket sign, one picket sign had the added slogan,"No elections.Why." Another sign had the addedslogan,"No contract." Another had the addedslogan,"Bigmoney for attorneys nothing for us."Robert L. McEwan, president and general manager ofthe Company, testified that on October 4, he received aphone call fromMeador, the officemanager,atapproximately 6.45 a.m.Meador told him there werepickets out in front of their office and asked him to comeright overHe was dressing at the time so hurried andarrived over at the office and asked Meador what it wasallabout.Meador said that he didn't know anythingabout it, so McEwen went out to talk to the pickets. Atthat time in the group there were four men present, whowere known to him. They were Richard Dicus, ManuelVasquez, Sal Casillas, and Robert Allen. He went acrossthe street to the men and said, "We have a job to do. Areyou going to go to work?" They said, "No, we don't havea contract.We cannot cross the picket line." He repliedthat he did not see how he couldsigna contract when hehad never been presented with one. One of the men asked,if he wanted them to get a contract and he replied, "Notat this time." He went back to his office and phoned theFederal Electric Company for whom his Company was toperform a big office moving job that day. He explained 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis situation toMr.Castle of Federal Electric Companyand asked if he could have a day's delay in making themove Castle replied that under the circumstances hiscompany would be satisfied if the movement of theiroffice was made on the following dayThe Strikers are ReplacedMcEwan testified without contradiction that havingarrangedthepostponementwithFederalElectricCompany Meador and McEwen then tried to locate menlocally to replace the strikers,so that the move could beperformed the next day.When they were unsuccessful infinding replacements from local sources, McEwan calledhis brother John R.McEwan,Jr., at Oxnard,California,and explained his plight to him.John said that under thecircumstances he had some men that he thought he couldmake available to the Company.On the followingmorning, his brother supplied tohim fivemen namedHaroldMitchell,GaryHoffman,BlaineBurlington,Ysmael(Easy)Contreras,andDan Cross.With theassistanceof thesemen the Company was able tocomplete the move of the Federal Electric Company.On October 5, the Company sent identical telegrams toVasquez, Dicus, and Robert Vasquez,stating, "For failureto report for work as directed at 7 a in on Wednesday,October 4,1967 you are being permanently replaced "McEwan explained that the first employment of the mensent to him by his brother did not appear on the payrollrecords of the Company because he agreed with hisbrother to reimburse the brother for the time the menworked for him and for which the brother paid these men.Inaddition to the men obtained through his brotherMcEwan was able to hire other men to work for himfrom time to time as his business required.The Companywas able to continue its operations in that fashion and thepicketing was continuing at the time of the hearing herein.Robert L. McEwan's IllnessIt is undisputed that on April 8, 4 days after the workstoppage,Robert L.McEwan was hospitalized at SantaMaria for major surgery.He continued in the hospitaluntilOctober 28 when he was discharged and went toOxnard,California,for a period of approximately 1 week,tohismother'shome for a further period ofconvalescenceDuring the period that he was hospitalizedand inactive his father,John R.McEwan,Sr., came toSantaMaria and gave what assistance he could to thebusiness operations of the Company.The AllegedInterference,Restraint and CoercionThe fact thatthere are four members of the McEwanfamily, involved in the eventsof thisproceeding,to eithera less or more extent,occasioned some confusion amongMcEwans at the hearing at it appears that the draftsmanof the complaint in certain particulars mixed up thesepersons.At thehearing counselfor theGeneral Counselstated that the John R.McEwan,Jr.,alleged to be anofficer of theCompanyin paragraph V of the complaint,was not John G. McEwan(herein previously designated asJohnny McEwan)the son of RobertL.McEwan. Afterthis statement without objection paragraph XII(a) wasamended to read"by John G.McEwan"instead of "ByJohn McEwan,Jr." This clarificationeliminated from anyallegations of coercive conduct,JohnMcEwan, Jr., theofficerof the Companywho lives at Oxnard,California,and did not appear in the events taken place at SantaMaria, and John R.McEwan,Sr., who was a stand in forhis son for a few weeks in the course of his son'shospitalization and convalescence and who testified mostbriefly in this proceeding.John R.McEwan,Sr., appearedon the witness stand only long enough to say that he neverdiscussed union activities with any of the employees whilehe was at Santa Maria.David Dicus,the son of Richard Dicus,is the principalwitness to the alleged unfair labor practices committed byJohnny McEwan. David Dicus is a young man who is astudent at California Polytechnic Institute,San LuisObispo. Employee Robert Vasquez corroborated to someextent some of the testimony of David Dicus. It wasduring the cross-examination of Robert Vasquez, that itappeared that there had been a case of mistaken identityas to the McEwan who had held certain conversationswith David Dicus. In the course of that cross-examinationVasquez said that the McEwan who had talked to himand Dicus was the son of Robert L. McEwan,a youngman 16-17 years of age.The testimony of David Dicus further clarified thispoint.David testified that when the Company was run bySmith,the former owner, he had a summer job as apart-time employee with the Company.When David wasasked what Johnny McEwan's position with the Companywas, he said that Johnny was a "swamper,just like I wasa swamper being a helper."David testified that in the firstconversation that took place around September 1 that hewas unloading a truck with Robert Vasquez and JimmyWeaver, employees at the warehouse.David said that hedid not know what lead up to the conversation but histestimony is as follows:Johnny said,"that if the Uniondid come in, that our fishing trips would be gone. Wewould never have any more, and that is about as good asIcan remember on the conversation then."David said hedid not know what provoked this conversation but, "Johncame out with that little statement ="David further testified that some three weeks laterJohnny came to David's trailer-home to say good-bye toDavid because Johnny was going back to college inMissouri,and to help David sand an automobile whichDavid owned preparatory to it being painted.While theywere so engaged, the conversation veered to the subject oftheUnion.David said something about the Union had"bettermedical plans." At that point Johnny "come upwith a statement, his father would handle the situation thesame as he did or a friend of his did, in Virginia,that hewould make it so hard on the workers it would makethem want to quit.Thatis the whole conversation rightthere." In the course of further examination by me, Davidtestified that this conversation arose while the boys weresanding David's car which"John's grandfather was goingto paint" for David.The complaint alleges by three separate paragraphs thaton October 2, Robert L. McEwan interrogated employees,threatened themwith loss of economic benefits orreprisalsbecauseofunionactivityandpromisedemployees promotions to supervisory positions if theyrefrained from becoming or remaining members of theUnion.In support of these allegations the General CounselcalledasawitnessManuel Vasquez,an employee.Vasquez testified that about a week prior to October 4, hehad a conversation with Robert L. McEwan in thewarehouse of the Company. As to this conversationVasquez testified as follows. INTERNATIONAL VAN LINES361A. I was looking in the - some overseas shipment Iwas working,and Mr. McEwan walked up to me andaskedme if I knew anything about this union businessthat was going on.Q. Yes?A.And I told him that I did, and he asked me,"Well, are you going - are you fellows going to join9" Itold him, "Yes", that I think we would. Well, it wasnot exactly the words he said,"Are you going to goalong with it?" I told him,"Yes", Ithough we would,and what did I mean by we would.And Itold him thatmost of the guys working in the warehouse, thatworked withme inthewarehouse, employees ofInternational and -TRIAL EXAMINER-Go right alongWhat else was said?not think that the union would be good for thecompany, and he said that he had heard that me andDicus, me and Tex were the instigators.I told him that was not true, but that we were goingto go along-Imade the mistake if I said I was going togo along with the boys, and I told him that, you know,a lot of the companies in Santa Maria were paying realcheap wages, and that they had talked to me aboutgoing along with them.That was the fellow employeesin different companies.And I told them I was going to go along with themand go with the Union.And hedid not say nothingelse, I don't think.He turned around and walked backin the office.Manuel Vasquez also testified that on either October 2or3he had a second conversation with Robert L.McEwan,in the latter's office. Vasquez testified that onthisoccasion he was in Meador'soffice andMcEwannodded with his head for him to come in When he was inMcEwan's officeMcEwan showed him some figures on apad and told him approximately how much money theCompany was going to make in a future period.McEwanthen said,"that if the Company made any profit,that themoney- the profit the company made would go topaying casual labor during the summer time,because thewages had been so high"- "Ifwe did not join theUnion,that the money could be distributed among theemployees by having barbecues and picnics and partiesand fishing trips."Alter his attention was directed to the subject of abonus by the General Counsel, Vasquez testified thatMcEwan also said that if the men joined the Union thatthey would lose the yearly bonus.It's one of the oddities of this work stoppage that whenVasquez was asked if he went"on strike on October 4"Vasquez replied,"Idon'tknow what you mean I wentout on strike. I reported for work."When he was asked ifhe worked he answered,in the negative and said that hedid not cross the picket line.When Robert L. McEwan was called as a witness onbehalf of the Company he said that he had a conversationwithManuel Vasquez between September 21 and October4 in regard to the Union.His version of the conversationwas somewhat different from that furnished by Vasquez.McEwan said he made the statement that if the Unionwas to come into the Company'sorganization that thehigh rate of pay which would be paid to casual laborwould take away from the profit situation of theCompany. And if there were no profits the Companymight not be able to pay Christmas bonuses or furnish theemployeeswithfishingtrips,barbecues and picnicsHowever, he also told him that whether the Union cameinor not, if the corporation made a profit that theCompany would give Christmas bonuses, fishing trips,barbecues and picnics,etc.In this connection it should benoted that A. J. Smith, the prior owner of the Companyhad on occasion given picnics,fishing trips or a bonus tothe employees.In the short period of time, during whichMcEwan had owned the Company he had not set up anypractice of procedure on bonuses, picnics, barbecues, orfishing trips; his conduct of the business had not reachedthose matters.RichardDicus called as a witness by the GeneralCounsel stated that the Company had promised himbenefitsand threatened reprisals in an attempt toinfluence him in his voting for a collective-bargainingrepresentativeDicus testified that on October 2 McEwancalled Dicus into his office to talk to Thomas W. Arruda,who was the labor relations consultant and trial counselfor the Company.Dicus testified that when he was seatedArruda said to him that McEwan nad called him in, "tosee if we cannot do something about these Union thingsthat are going on, and we would like to know if you couldgive us some help."Dicus testified that then Arrudalooked at some papers on his desk and said that therewere five names signed on authorization cards that wereeligible to vote in the election. Dicus, assuming thatArruda knew the names of the Union employees then toldhim that they were David Dicus,David Ponsetta,RobertVasquez, Manuel Vasquez, and himself.Arruda then saidthat he couldn't see how David Dicus, a summer employeeand David Ponsetta who had worked only a few dayscould be eligible to vote Then Arruda asked him how hefelt about the "Union thing."Dicus said he could take itor leave it. Then Arruda said,"Bob and I have beentalking it over, and we're thinking about making you theforeman and giving you a substantial raise in pay." ThenArruda said,"we would like to do something about thisMexican thing around here." Dicus said he would like theraise in pay but he would like to have the Union too,because the benefits of the Union were pretty good ThenArruda said he was going to have just as good benefitswithout the Union as he would have with the Union andthatBobMcEwan was working on an insuranceproposition that Dicus was interested in. According toDicus, Arruda closed the conversation by saying that hecould not fulfill any of these promises, if the Union camein, that it would be illegal. As he was leaving the office,Arruda said to Dicus, "well we can depend on you for ano vote, then."Dicus replied in the affirmative.In the course of his testimony Robert L. McEwantestified that some time in August,Dicus came to him andsaid that he was worried about his job, because Mexicanswere taking over so much of the moving industry in thearea.McEwan told Dicus not to worry, that McEwan wasplanning on making Dicus, either operation manager orforeman,as soon as he had the operations runningsmoothly.After the advent of the union organizationalcampaign,McEwan told Dicus during the first part ofSeptember that Arruda,his labor relations counselor hadcautionedMcEwan that he could not promote Dicus tothe position of operations manager or foreman at thattime because such a promotion might be considered anunfair labor practice designed to dissipate the Union'srepresentational strength.According to McEwan, Dicussaid that he didn't understand that,and asked if he couldtalk toMr.Arruda the next time the labor relationsconsultant was in town.On October 2, Arruda visited theCompany and at that time McEwan told Dicus thatArruda was in his officeifDicus wanted to talk to him. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDDicus joined Arruda and McEwan in the office and saidtoArruda that he understood that Arruda had said thathe could not be promoted at that time, and Dicus askedwhy. Arruda explained that to promote him would be liketrying to break the Union or dissipate its majority.Arruda said that the petition said that there were fiveemployees. Dicus said that he knew who the men werewho were adherents of the Union and started to namethem, but Arruda stopped him saying, "I don't want toknow who they are." Then Arruda explained that Dicushad a right to join the Union or to refrain from joiningDicus replied that he didn't care whether the Union got inor not, but he thought that McEwan and he could sitdown and work out an arrangement between themselves.Arruda told Dicus, that if the Union came in andMcEwan still wanted to promote him, he could. But hecouldn't do it at that time, because it would look asthough he was trying to take away the Union's majority.McEwan denied that Arruda asked Dicus how he wasgoing to vote or that the words vote or voting werementioned in the course of the conversation at any time.McEwan testified that he was in the office during theentire conversation and several times stopped Dicus fromclosing the door.The Alleged Requests for ReinstatementAt the hearing the General Counsel offered proof that,"during the month of October, both Vasquez and Dicusinquired of McEwan as to whether they would have theirjobs atthe end of the strike."This short passage from theGeneralCounsel's brief is quoted because the actualtestimony seems to fall far short of an unconditional offerto call off the strike and an unconditional request forreinstatementRichardDicus testified that that whileMcEwan was in the hospital he called at the hospital toseeMcEwan. In the course of the conversation withMcEwan he asked if he was going to have a job or not.McEwan said that he did not know how the strike wasgoing to turn out and he could not say, whether Dicuswould have a job or not at that time. After McEwan leftthehospitaland was back at the warehouse of theCompany, Dicus and his wife called on McEwan at theoffice.Again he, "asked Mr. McEwan if I was going tohave a job, and he told me practically the same thing."McEwan said, "I don't know. I don't know how this thingisgoing to turn outas far as I'm concerned, it is theprinciple of the thing." The General Counsel then askedDicus if he was asking for his job back at that time or"after the strike was over " Dicus replied that at "thisparticular time I asked him after the strike was over "Manuel Vasquez also testified that he went to thehospital to see McEwan on a Sunday. He told McEwanthat the boys had talked about going back to work andthey would like to know how he felt about it. McEwantold Vasquez that physically he was not in a position atthat time to talk about their going back to work, thatafter he got a little better and he felt more like talking,that his door would always be open to any of the menwho wanted to talk to him.Richard Dicus testified further that around December21,Manny Vasquez, Robert Vasquez, and himself went tothe office to see if McEwan would give them their jobsback.Manny Vasquez asked McEwan if he wouldconsider giving the men their jobs. McEwan replied thathe could not do it. He said that he had men working forhim that had stuck with him during his trouble and he justcould not fire them to make room for the formeremployees. He asked them how they would feel if he putthem back to work, and 2 or 3 weeks later fired them.McEwan said his door was always open to the men, but atthat time he could not do it.In the course of his testimony, McEwan said that at thetime the various employees visited him at the hospital hewas recovering from major surgery and was under theinfluence of sedatives, that he simply told the men that hewas in no position to discuss anything concerning theoperation of the Company at that time.Inaddition to the verbal testimony, the GeneralCounsel introduced certain documents which showed thepayroll of the Company for weeks immediately prior toand after the initiation of the strike. These recordsdemonstrate that no one worked on either October 4 or 5.From McEwan's testimony which is uncontracted it isclear that his brother furnished him with 5 men whoworked for a short period of time after the beginning ofthe strike and that thereafter McEwan made do with suchmen as he could hire in the locality.It is undisputed that from October 4 until the date ofthe hearing the strike and picketing at the warehousecontinued.On the day before the hearing a final effortwas made by employees Vasquez and Dicus to confer withMcEwan and settle the strike and arrange for a return ofthe men to their jobs. McEwan said that he would conferwith his attorney on the situation and the employeesoffered to submit for consideration of McEwan, sampleTeamsterContracts fromMonterey or Sacramento.However, the hearing previously adjourned, took place asscheduled.The testimony related above does not purport to be asummary of all testimony and all documentary evidencesubmitted and received at the hearing, it is merely asummary of the testimony of the principal witnesses forthe parties which presents their contentions. All testimony,and all documents have been considered in reaching theconclusionshereafterstated,but some testimony ofrelatively lesser importance has not been narrated here inthe interest of brevity.Concluding FindingsAs the reader must have noted the sequence of eventsleading to the principal issues here, the work stoppage, isundisputed. This evidence established beyond any possibledoubt that the Union organized the employees of theCompany, but didnotdemand recognition from theCompany, or offer to prove to the Company its majoritystatus by the presentation of authorization cards or by anyother means. The Union first chose to use the proceduresof the Board to settle the question of representation, so itduly filed a petition for certification of representative withtheRegional Office, (Regional Office 31) Los Angeles.This conduct of the Union was in accord with the spiritand the hope of the Congress in passing the NationalLabor Relations Act, and the various amendments, whosepurpose was and is to insure industrial and employmentstabilityand harmonious labor relations conducted inaccordance with law by collective bargaining, and not by"quickie" resorts to the use of economic force which theCongress on several occasions had found to be inimical ;toour national welfare.However, the Union's reasoned course of action, wassoon abandoned and in its place the Union, with6utdemand or notice to the Company, initiated a workstoppage and picketing, and here we reach the crux of thisproceeding.Why did the Union abandon the lefgalprocedure of the Board and resort to its "quickie" whrkstoppage? Ben Sanders, the Union officer in charge of, theorganizational efforts of the Union testified that this INTERNATIONAL VAN LINES363actionwas taken for two reasons, (1) he had receivedhearsay information that the Company hadwithdrawnitsconsentto an election and(2)some otheremployers in thearea had fired some union adherents. As to (1), the fact isundisputed that the Company had not consented to anelection, and hadnotwithdrawn any consent or withdrawnany action which could be described as purported consent.The Company, at that point was awaiting further actionof the Regional Office in the union-instituted proceeding.At that point the Union ordered the work stoppage andpicketing began 'At this point, in my judgment the question must beraised,was this "quickie work stoppage,"a protectedactivity under the Act9 I am familiar with the line of caseswhich appear to hold thatallconcerted work stoppages,except those for a clearly illegal purpose, are protectedunder the Act, but in my judgment this case arising after30 years of collectivebargainingcalls for a reexaminationof this so-called blanket protection of work stoppagesupon the fiction that they arelegalstrikes,either"economic" or "unfair labor practice"in nature.To place this question in its proper focus let me saythat "quickie strikes" which arise spontaneously becauseof an unfair labor practice committed by an employer, orbecause of unsafe, or unsanitary conditions developing ona job are, in my judgment, properly protected by theBoard. But, the rationale protecting those strikes may notbe stretched to this work stoppage without nullifying theintent of the Congress,in enacting and in amending theAct.Most of the writers on this subject define a strike as aconcertedwithholding of their labor by a group ofemployees to exert economic pressure upon an employerwith whom they have a labor dispute. Here, at the time ofthework stoppage, there existed no labor dispute; theUnion had not notified the Company of its claimedmajority representative status; it had not demandedrecognitionand it had not been refused At that point, nodifference existed between the Union- employees andthe Company. The Company waited, expecting the law asadministered by the Regional Office to takeits course.At that point the Union called a work stoppage ofthisCompany because allegedly(1) someothervan line in thearea had done something which the Union didn't like and(2) for the purposeof musclingitsway to representativestatus by the use of economic force.'Ido not believe that such conduct should receive theprotection of the Act. Thirty years have passed since thepassage of the Wagner Act, but even in that long time, we'In passing it should be stated that in his testimony,Sanders after someleading questions,testified that he received his information concerning thewithdrawal of consent from the Union's counsel, George A Pappy, Esq ,in a phone call to Mr Pappy's office in Los Angeles,and that Mr Pappyhad received the information from "someone"in the RegionalOffice I donot credit this testimony of SandersMr Pappy is an experienced laborcounsel,and a former employee of the RegionalOfficeIhave suchconfidence inMr Pappy's ability and integrity and in the ability andintegrityof the personnel in the Regional Office, that this testimonyproved to be utterly without factual foundation,cannot be credited In myjudgment,thisbitof testimony is a fabrication by Sanders to give asemblance of excuse for his arbitrary and precipitate conduct in calling thework stoppage I do not credit this attempt by Sanders to slough off theresponsibility for his conduct on Mr Pappy or Regional Office personnel'Ihave stated previously that I do not credit the testimony of Sanders asto the alleged withdrawal of consent to an election In my judgment, theUnion, through the Teamster officers, simply decided to abandon theBoard's procedure and to muscle their way to representative status byeconomic force, withoutdisplayingproofofmajoritystatustoeithertheCompanyorthe Boardshould not forget that it was a veritable plague of strikes,often causedby arbitrary,unreasoned and unreasoningaction by employers and unions,that brought the WagnerAct intobeing to bring order out of chaos that threatenedournationalexistence.Itspurposewas to promoteharmonious labor relations,and employmentstability bythemeans of collective bargaining and the use of legalprocedures,andthusdisplacethebull-headedintransigence whichwas thehallmark of many employersand union leaders of that era. Upon a consideration of thecauses which brought the Act into being, and the clearlystatedCongressional purpose in passingthe Act,and itsamendments,Icannot see howthis work stoppagecan befound to be a protected activity underthe Act.'Support for this position is found in the decision of theCourt of Appealsfor FourthCircuitand of the SupremeCourtin theWashington Aluminumcase which states andanswers the question here presented.'In the cited case theemployees of Washington AluminumCo. walked off thejob because the place of their employment was in theiropinion "toocold."The CircuitCourt noted that nonotice to strike was given,and no complaint about thecoldgiven to the Company before the strike TheSupreme Court found notice to strike in some individualcomplaints lodged with supervisors and excused the failureto give notice on the ground that the employees had nobargaining representative,-a deficiency not present here.The reasoning of the circuit court in pertinent part is asfollows:Therewas some variation in the testimony of theemployees as to the real reason for the walkout. Buteven if it be assumed their sole purpose was to protestthe low temperature of their place of employment wedo not believe their actions should be considered aprotectedactivityunder the facts and circumstanceshere presented.One of the fundamental policies of theNational Labor RelationsAct, 29 U.S.C.Section 151(1958), is to secure industrial peace and prevent strifeand disruption by encouraging negotiation and peacefulprocedure for the attempted settlement of the demandsof a party.That isnot to say that employees may notunder any circumstances,exert concerted pressure ontheir employer in their efforts to gain compliance withtheir demands.However,the officeof a demand as acondition upon the use of concerted pressures is wellrecognizedAs this court stated inJeffery-DeWittInsulatorCo. v. N.L R B., 91F2d 134, 138, 1 LRRM634 (4thCir. 1937):.A "strike" in such common acceptation, is theact of quitting work by abody ofworkmen for thepurpose of coercing their employer to accede to somedemand they have made upon him, and which he hasrefused.'An important and necessary qualification of the righttoexertpressureon an employer through workstoppages is that such pressure be exerted in support ofa demand or request made to the employer....The decision then citesN.L.R B. v. FordRadio andMica Corp.,258 F.2d 165 (C A. 2), tothe followingeffect:InN.L.R B v Ford Radio& Mica Corp.,258 F.2d457, 465, 42 LRRM 2620 (2nd Cir.1958), the courtsaid:The dutyto bargain collectively is but a facet of theunderlying purpose of the entireAct inpromoting and'Washington Aluminum Co,291 F 2d 869,48 LRRM 2528 reversed370 U S 9, 82 S Ct 1099, 50 LRRM 2235 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDencouraging the peaceful settlement of labor disputes.Placing the activity here under the broad protection ofsection 7 would clearly frustrate that purpose. To holdthat those engaging in a strike had an unfettered rightto refuse not only to discuss their grievances but evento name them would, far from promoting the peacefulsettlement of labor disputes, inject a judicially fashionedelement of chaos into the field of labor relations. "Thepurpose of the act was not to guarantee to employeesthe right to do as they please but to guarantee to themthe right to collectivebargainingfor the purpose ofpreserving industrial peace... "We do not hold as a matter of law that employeesengaging in concerted activities must give formal oreven informal notice of their purpose. However, wherethe employer from the facts in its possession couldreasonably infer that the employees in question areengaging in unprotectedactivity, justiceand equityrequire that the employees, if they choose to remainsilent, bear the risk of being dischargedWe believe this principle particularly applicablewhere, as here, the cause of the objectionable conditionwas largely fortuitous and substantially beyond thecontrol of the employer and was of but brief duration,and where, even beyond the neglected opportunity forinquiry, negotiation and settlement,effectivemeasureshad been taken by the employer before the protest waseven staged. The company was afforded no opportunityto avoid the work stoppage by granting a concession toa demand of the employees.The Supreme Court,Mr. Justice Black writing,reversed the circuit court on the followingreasoningWe cannot agree that employees necessarily losetheirright to engage in concerted activities underSection 7 merely because they do not present a specificdemand upon their employer to remedy a conditionthey find objectionable. The language of Section 7 isbroad enough to protect concerted activities whetherthey take place before, after, or at the same time such ademand is made. To compel the Board to interpret andapply that language in the niggardly fashion suggestedby the respondent here would only tend to frustrate thepolicy of the Act to protect the right of workers to acttogether to better their working conditions. Indeed, asindicated by this very case, such as interpretation ofSection 7 might place burdens upon employees so greatthat it would effectively nullify the right to engage inconcerted activities which that section protects.Theseven employees here were part of a small group ofemployees who were wholly unorganized.They had nobargaining representativeand, infactno representativeof any kind to present their grievances to theiremployerUnder these circumstances, they had tospeak for themselves as best they could As pointed outabove, prior to the day they left the shop, several ofthem had repeatedly complained to company officialsabout the cold working conditions in the shop. Thesehad been more or less spontaneous individual pleas,unsupported by any threat of concerted protest, towhich the company apparently gave little considerationand which it now says the Board should have treated asnothingmore than "the same sort of gripes as thegripesmade about the heat in the summertime." Thebitter cold of January 5, however, finally brought theseworkers' individual complaints into concert so thatsome more effective action could be considered.Havingnobargainingrepresentativeand no establishedprocedure by which they could take full advantage oftheirunanimity of opinioninnegotiationswith thecompany, the men took the most direct course to letthe company know that they wanted a warmer place inwhich to work. So, after talking among themselves,they walked out together in the hope that this actionmight spotlight their complaint and bring about someimprovement in what they considered to be the"miserable" conditions of their employment This wethink was enough to justify the Board's holdingthattheywere not required to make any more specificdemand thanthey didto be entitled to the protection ofSection 7. [Emphasis Supplied.]Upona considerationof thelines of legal reasoning inthese decisions I must hold that the Union-ordered workstoppage of October 4 was an unprotected activity. Herethere was no spontaneous work stoppage and the menwere represented by a collective-bargaining agent -a localof a national union. However,the collective-bargainingagent chose to proceed by the use of economic force, andacted in absolute derogation of the Act, which it hadpreviously invoked; because of its displeasure with someother employer in the Santa Maria area.However, the General Counsel contends that theUnion's action of October 4 was a protected unfair laborstrike. It is not clear from her argument, what action ofthe Company was an unfair labor practice which causedor prolonged this alleged strike, and as I view the evidencethere can be no doubt as to why this work stoppageoccurred and why it has continued until the date of thehearing. On that point we have the questionable testimonyof Sanders himself and the testimony of McEwan, which Icredit, to the effect that the Company took no actionagainst the Union or its adherents prior to the stoppage. Ihave examined the Company's conduct from every angleand I can perceive no element of unfair labor practicewhich caused or prolonged the work stoppage.At best, for the General Counsel's purposes, this strikecould be onlyan economicstrike for the purpose ofgaining recognition of representative status from - theCompany. I recognize the fact that the Board mayrationalize that transmittal of a copy of the Union'spetition to the Company was by inference a demand forrecognition and when the Company did not recognize theUnion immediately, theUnion's strike actionwasjustified.Of course, such a finding would disregard thosefactors in the evidence previously enumerated, but in casethat point may be reached by theBoard,Iwill determinethe rights of the so-called strikers to reinstatement.On October 5, the CompanysentManuelVasquez,Robert Vasquez, and Richard Dicus a telegram statingthat "for failure to report for work as directed at 7 a.mWednesday, October 4, 1967 you are being permanentlyreplaced."The testimony ofMcEwanwhichisuncontracticted and which I credit, establishes that onOctober 4, he made arrangements with his brother forreplacements of temporary duration and that hereafter hehired such men as the circumstance of the strike and thelabor market afforded as permanent replacements. It hasbeen held for many years on the highest authority that anemployer has the right to replace economic strikers andcontinuehisbusinessdespite the strike if he can.'Therefore, I find that the action of the Company inreplacing the economic strikers was not a discriminatorydischarge as alleged in the complaint and was not anunfair labor practice.'MackayRadio and TelegraphCo, Inc,304 U S 333. INTERNATIONAL VAN LINESAt this point we may turn to a consideration of therights of the replaced economic strikers to reinstatementto their jobs. Here, it is undisputed that the strike whichbegan on October 4, 1967, continued until the date of thehearing onApril 3, 4 and 11, 1968. The testimony of theemployees themselves is clear on the question ofreinstatement rights. Their first worry about their jobswas couched in the question, would they get their jobsback,after the strike was over.Up to the day before thehearing the employees, with the union officials in thebackground, sought to induce McEwan to enter into aversion of the Teamsters contractandto reemploy thestrikers.The law is clear on this point; if economicstrikers call off or abandon their strike, and if they makean unconditional offer to return to work, they have a rightto be reinstated in their former or equivalent positions, ifthe employer has not hired permanent replacements forthe strikers orifthe employer has an equivalent job open.In this case,none of these conditions to reinstatementwere ever fulfilled by the strikers, and the proof offered bytheGeneralCounsel is fatally defective, in that thistranscript does not disclose that the Company had vacantjobs to which the strikers could have been reinstated. Toenumerate these deficiencies; (1) the strikers neverabandoned or called off their strike, but on the contrarycontinued it; (2) they made nounconditionaloffer toreturn to work; (3) they had been permanently replacedand (4) there is no proof in this record that there wereequivalent jobs open which could have been given to thestrikers.Therefore, I find that the failure of the Companyto reinstate the strikers was not an unfair labor practice asalleged in the complaint.The complaint hereinallegesthat the Company violatedSection 8(a)(1) of the Act, by specific conversation ofcertain individuals. One of these is Johnny McEwan, sonof one of the stockholders of the Company. It isundisputed that this teenage college boy was a summerhelper at the Company as was his friend, David Dicus,another college student. Johnny McEwan is the son of oneof the owners of the Company and David Dicus is the sonofRichardDicus,a leading union adherent. Thesepart-time, casual, summertime employees are involved in365this controversy, only by the accident of birth and filialloyalty.According to David Dicus, Johnny McEwanoffered the opinion to his friend David that Johnny'sfather would work the men so hard they would quit. Onanother occasion as they sanded David's "hot rod,"Johnny reiterated this statement. I do not think thisexpressed opinion of one college boy to his chum; both ofwhom are known to the employees as "helpers" ofsummertime duration only, constitutes an unfair laborpracticeon the part of this Company. The GeneralCounsel's claim that this opinion of Johnny McEwanbinds the Company, based only on his relationship to hisfather, is, in reality an admission of just how insubstantialis the General Counsel's case.There are other conversations alleged in the complaintto be violations of Section 8(a)(1) of the Act. They involvea conflict in testimony between McEwan and employeesDicus and Vasquez. The differences in the testimony ofthewitnesses as to these conversations goes largely totheirtimingand the factual context in which theconversations occurred. Upon a consideration of all theevidence and the bearing and demeanor of these witnesses,Icredit the versions of these conversations given byMcEwan. His version of these conversations seems to bemore consistent with the totality of the evidence and theundisputed sequence of events from the time the Companyacquired the business from its former owner, until thetime of the hearing. Furthermore, I can perceive no threatof force or economic reprisal in these conversations.Therefore I find that the Company did not violateSection 8(a)(1) of the Act as alleged in the complaint.'Upon a consideration of all the credible testimony anddocuments submitted in the case it is found that theGeneral Counsel has failed to prove by a preponderanceof the credible evidence that the Company committed anyof the unfair labor practices alleged in the complaint,therefore it is ordered that the complaint herein isldismissed in its entirety.'DierksForests,Inc,385F 2d 48 (C.A. 8), and cases cited,TRW-Semi-Conductors, Inc..385 F 2d 753 (C A 9)